Qt U£t>'J4>y->%'3c>-.-zi
Jan 13,        2015                                                    Gary Wayne Barnes
                                                                        TDCJ-ID #318814

                                                                            1100     FM        655,

                                                                        Rosharon,        Texas

                                                                                          77583

TEXAS    COURT OF          CRIMINAL    APPEALS
                                                         RE;        NOTICE OF APPEAL
OFFICE    OF    THE    CLERK,    ABEL    ACOSTA                 WR-12,658,         18,   19,   20
                                                                and    21.
P.O.    Box     12308

Capitiol Station
                                                                    Trial     court              No.
Austin,       Texas 78711                                              F-80-016530-J,             F-
                                                                       F-81-01105-J
                                                                       F-81-01027-J
               Dear Clerk;                                             F-81—2718-J

Notice of appeal              was mastakily       mailed        to     the address        of   this

  court         when         the notice      and the Brief           and Attachments filed
in support        should        have     been mailed           in     the    above       entitled
numbered        causes        to the Fifth Court of Appeals in Dallas.
          In     this        request     Im requesting          will you office            Please
 forward        the    notice    to    the   clerk as    follows;

 FIFTH

OFFICE
          COURT

          OF    THE
                      OF    APPEALS

                       CLERK,
                                                                            co«rtofc™iw";'p"PE4ls
Lisa Matz                                                                          M 2 1 2015
600    Commerce       Street

suite 200                                                                     Abe/ Acosta, Clerk
Dallas    Texas        75202



    In requesting that the Brief in sucpport   and attachements
be attached   to   these   self enclosed appeals courts cards;
with the numbering of the filingings of that court;

                Applicant        thanks the       clerk in advance             for assistance
in this above mentioned                 requests; Thank Mou;

                                                        Respectfully                 Submitted;

                                                        Gff




                                                              Otfm R &Q15